Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Examiner had contacted Applicant’s attorney Mr. Demetry Paskalov and informed him that claims are allowed over prior arts of record and reasons for allowance similar to the reasons stated in parent application 16/691,172 (NOA mailed 4/19/2021) and the only pending issue is the flinging of e.T.D to process the case towards allowance.  Mr. Demetry Paskalov agreed to the filing of the e.T.D. 

Allowable Subject Matter
2.	Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8 and 15 recite the features of:
“retrieving dialog information records;
extracting features from the dialog information records;
determining a feature vector from the extracted features;
determining a transfer probability value based on the feature vector and previous call
transfers to a second operator, wherein the transfer probability value is determined by
summarizing each dimension of the feature vector multiplied by a corresponding weight to each
dimension; and
transferring the active call to the second operator based on determining the transfer
probability value is above a threshold value”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest 
“determining a feature vector from the extracted features;
determining a transfer probability value based on the feature vector and previous call
transfers to a second operator, wherein the transfer probability value is determined by
summarizing each dimension of the feature vector multiplied by a corresponding weight to each
dimension; and
transferring the active call to the second operator based on determining the transfer
probability value is above a threshold value”

For example, prior art CUI et al. (Pub. No.: 2020/0026538) teaches in FIG. 1 an approach for smoothing virtual machine transfer performance using the predictions of machine learning model(s), according to an embodiment. As shown, a cross-site computing system 100 includes a source 102S and a destination data center 102D. A VM 120 is transferred from source data center 102S to destination data center 102D over a network 150. During the transfer of VM 120, a VM transfer flow control module 134 in a source mobility agent 122S collects performance information relating to the transfer, constructs a feature vector from the collected information, and inputs the feature vector into machine learning model(s) that each outputs a prediction whether the transfer will succeed or fail. Although the Examiner notes that the transfer will be from one center to another unlike the claims where the transfer is done from one agent to another, Cui still disclose feature vector that outputs a prediction whether the transfer will succeed or fail. However, Cui does not teach or fairly suggest wherein the transfer probability value is determined by summarizing each dimension of the feature vector multiplied by a corresponding weight to each dimension, and wherein the corresponding weight is determined by a transfer prediction model. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652